Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0015
       Lower Tribunal Nos. 18-290 AP, 17-20071 CC, 18-287 AP,
            18-288 AP, 18-291 AP, 18-286 AP, 18-289 AP
                         ________________


                           Samuel D. Rosen,
                                  Appellant,

                                     vs.

                         Cary Martinez, et al.,
                                 Appellees.



     Appeals from the County Court for Miami-Dade County, Laura
Shearon Cruz, Judge.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellant.

      Cole, Scott & Kissane, P.A., and Thomas L. Hunker, and Michael A.
Rosenberg (Plantation); Litchfield Cavo LLP, and Geralyn M. Passaro, and
Krystal A. Acosta, for appellees.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.
Affirmed.




            2